This appeal is from a final decree dismissing the bill of complaint as to appellant, defendant below, without prejudice. This Court is committed to the doctrine that the plaintiff in an equity suit has the right at any time before decree or final hearing upon payment of costs to dismiss his bill without prejudice. This rule, however, like most others has its well recognized exceptions, but in the case at bar it is not fully made to appear that in dismissing the bill the chancellor abused his discretion.
The record further discloses that this was a suit to quiet title predicated on a tax deed. A bill in equity cannot be maintained for the sole purpose of testing the validity of a tax deed. Stuart v. Stephanus et al., 94 Fla. 1087, 114, So. R. 767. *Page 118 
Affirmed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment.